         Case 20-12456-JTD            Doc 1637        Filed 08/16/21         Page 1 of 2




                              UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF DELAWARE

In re:                                                         Chapter 11

RTI Holding Company, LLC.,                                     Case No.: 20-12456-JTD
et al., 1
                                                               Jointly Administered
                           Debtors.


                      NOTICE OF WITHDRAWAL OF PROOFS OF CLAIM

         PLEASE TAKE NOTICE THAT International Fidelity Insurance Company (“IFIC”), by

and through counsel, hereby withdraws for administrative purposes the following proof of claims

(1) Proof of Claim No. 10540 filed against Debtor RTI Holding Company, LLC, Case No. 20-

12456-JTD, and (ii) Amended Proof of Claim No. 11041 (amending Claim No. 10540) filed

against Debtor RTI Holding Company, LLC, Case No. 20-12456-JTD.

         PLEASE TAKE FURTHER NOTICE that IFIC does not waive any of its rights under the

Debtors’ Second Amended Chapter 11 Plan, as Modified (the “Plan”) [Doc. No. 1135] as well as




1
  The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are as
follows: RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD, LLC
(6505); RT of Carroll County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC (8738);
RT Distributing, LLC (6096); RT Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity, LLC
(7159); RT Franchise Acquisition, LLC (1438); RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC
(6016); RT Jonesboro Club (2726); RT KCMO Franchise, LLC (7020); RT Kentucky Restaurant Holdings, LLC
(7435); RT Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC (4072); RT of Maryland, LLC
(7395); RT Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT Minneapolis Franchise,
LLC (2746); RT Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New Hampshire
Restaurant Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT
Omaha Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817);
RT Orlando Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535);
RT Southwest Franchise, LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT
Western Missouri Franchise, LLC (6082); RT West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT
Texas, Inc. (2461); RTTT, LLC (9194); Ruby Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant,
Inc. (6703); Ruby Tuesday of Columbia, Inc. (4091); Ruby Tuesday of Frederick, Inc. (4249); Ruby Tuesday of
Linthicum, Inc. (8716); Ruby Tuesday of Marley Station, Inc. (1641); Ruby Tuesday of Pocomoke City, Inc. (0472);
Ruby Tuesday of Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432). The Debtors’ mailing
address is 333 East Broadway Ave., Maryville, TN 37804.

                                                          1.
         Case 20-12456-JTD             Doc 1637         Filed 08/16/21        Page 2 of 2




the IFIC Surety Bonds2 as well as the related indemnity agreements and collateral agreement,

and all such rights are expressly reserved.

                                                   Respectfully submitted,

Dated: August 16, 2021                             STRADLEY RONON STEVENS & YOUNG


                                                   By /s/ Daniel M. Pereira
                                                   Daniel M. Pereira, Esq.
                                                   1000 N. West Street, Suite 1200
                                                   Wilmington, DE 19801
                                                   Telephone: (302) 295.3805
                                                   Email: dpereira@stradley.com


                                                   SMTD LAW LLP
                                                   Robert J. Berens, Esq. (AZ Bar No. 012056)
                                                   2001 E. Campbell Avenue, Suite 201
                                                   Phoenix, Arizona 85016
                                                   Telephone: (602) 258-6219 Facsimile: (602) 795-6077
                                                   Email: rberens@smtdlaw.com

                                                   Counsel for International Fidelity Ins. Co.




2
    All capitalized terms not defined in this Notice have the meanings ascribed them in the Plan.

                                                           2.
